Citation Nr: 0904855	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1952 to January 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the above-referenced claims.  

In May 2000 the Veteran testified before a Rating Board at a 
personal hearing held at the RO.  A transcript of that 
hearing has been associated with the claims file.  
 
In an October 1980 decision, the Board denied service 
connection for a psychiatric disability.  That decision is 
final.  38 U.S.C.A. § 7104 (West 2002).  Thus, new and 
material evidence is needed to reopen the claim.  38 U.S.C.A. 
§ 5108.  The RO denied the claim for service connection for a 
psychiatric disorder other than PTSD on a de novo basis in a 
January 2004 Statement of the Case (SOC).  Irrespective of 
the RO's action, the Board must decide whether the Veteran 
has submitted new and material evidence to reopen the claim 
for service connection for a psychiatric disorder.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In May 2005, the Veteran and his grandson testified before 
the undersigned Veterans Law Judge at a hearing held at the 
RO.  A transcript of the hearing is associated with the 
claims file.

In June 2005, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In an October 2008 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no probative evidence linking the Veteran's PTSD 
to a verified in-service stressor.  

2.  Service connection for a psychiatric condition was 
originally denied by way of a September 1954 rating decision.  
The Veteran did not perfect an appeal of that decision.

3.  In October 1980, the Board found that the September 1954 
rating decision is final and not clearly and unmistakably 
erroneous; a new factual basis had not been established to 
warrant reopening the claim for service connection for a 
psychiatric disorder.

4.  Evidence received since the October 1980 Board decision 
does not raise a reasonable possibly of substantiating the 
claim for service connection for a psychiatric disorder, 
other than PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303(d), 3.304, 4.125 (2008).

2.  The October 1980 Board decision which denied the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.104(a); 20.1100 (2008).

3.  Since the October 1980 Board decision, new and material 
evidence has not been received to reopen the claim of service 
connection for a psychiatric disorder, other than PTSD.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in February 2003 and July 2005, the Veteran 
was notified of the information and evidence necessary to 
substantiate the claims for service connection and new and 
material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
VA told the Veteran what information he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that VA 
has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the Veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant private, VA 
medical treatment, and available service medical records have 
been obtained.  It is noted that some of the Veteran's 
service records are unavailable, having been destroyed in a 
fire at the National Personnel Records Center records center 
in 1973.  Notice to this effect was sent to Veteran by way of 
letter dated in July 2003.  The Board recognizes that there 
is a heightened obligation to assist a claimant in the 
development of their case, a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a 
medical examination for the Veteran's service connection 
claim, because as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and his 
current disorder, if shown.  The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  As 
will be described in greater detail below, here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the appellant under the VCAA, does not 
contain competent evidence to suggest that the disorder is 
related to the Veteran's military service. 

With regard to the new and material claim, a VA examination 
need not be provided for the Veteran's claim to reopen.  In 
the absence of new and material evidence submitted by the 
claimant, the duty to assist by affording the Veteran a VA 
examination is not triggered.  See 38 U.S.C.A. § 5103A(d), 
(g); Paralyzed Veterans of Am.  v.  Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet. App. 
542, 546 (1996) (holding that unless the Veteran has 
submitted new and material evidence warranting the reopening 
of his claim, the duty to assist does not attach).

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    
 
Service Connection for PTSD

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§3.303(b).
 
In order to establish direct service connection, three 
elements must be satisfied. There must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  See 38 C.F.R. §3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Regarding a service connection claim for PTSD, a granting of 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a PTSD claim will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b). 

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressors is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 C.F.R. § 
3.304(f)(1); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

Turning to the merits of this case, the Veteran essentially 
contends that he currently has PTSD as a result of his 
military service.  In his June 2002 claim for service 
connection, and in subsequent written statements, he states 
that he was involved in a motor vehicle accident while 
driving a truck during his service in Korea.  He reports the 
event to have occurred in either May or June of 1952 or 1953, 
during his service with either the 22nd, 23rd, or 304th, Signal 
Division.  It is his contentions that this in-service 
stressor is related to his current PTSD.

The Veteran's service personnel records confirm his service 
in the U.S. Army, to include service in the Republic of 
Korea.  His DD 214 shows that his most significant duty of 
assignment was with the 304th Signal Battalion.  The records 
do not indicate that the Veteran engaged in combat during his 
period of active service.
  
The RO obtained the Veteran's available service treatment 
records, which are negative for a definitive diagnosis or 
treatment of a psychiatric disorder during service.  Service 
treatment records dated in August 1953 show that he received 
a S-3 temporary profile due to a nervous condition; it was 
indicated that the Veteran would not be assigned to front 
line duty, but could perform all other ordinary physical 
activity.  A January 1954 separation report of medical 
examination, however, shows that his psychiatric clinical 
evaluation was normal.  

The first indications of a PTSD diagnosis are shown in 
letters from the Veteran's private physician R.C.B., M.D., 
dated from December 1990 to August 2005.  Of particular note 
is a March 1992 letter in which Dr. R.C.B. states that the 
Veteran had been diagnosed with PTSD, major depression, and 
adjustment reaction with mixed emotional features.  A letter 
dated in August 2005 documents the Veteran's report of 
receiving a S-3 profile during his service in Korea.

During the development of the Veteran's claim, the RO 
contacted the U.S. Army and Joint Services Records Research 
Center (JSRRC) and the National Personnel Records Center 
(NPRC) in an attempt to verify the claimed in-service 
stressor.  Specifically, in July 2006, the RO requested 
information from the JSRRC that would verify that the Veteran 
was involved in a truck accident sometime in May or June of 
1952 or 1953; the RO identified the Veteran as being assigned 
to either the 22nd or 23rd Signal Divisions , as well as the 
304th Signal Division.  JSRRC responded in February 2003 that 
the Veteran's case was fire related and that there were no 
records found.  The RO made additional attempts to verify the 
claimed in-service stressor in March and April of 2007.  In a 
response received from the NPRC in June 2007, the RO was 
notified that more complete information was needed with 
regard to the Veteran's assigned unit, as the 22nd, 23rd, and 
304th Signal Divisions were too broad of a search to confirm 
the claimed in-service stressor.  In a letter dated in March 
2008, the RO informed the Veteran that more specific 
information was needed regarding his unit of assignment in 
order verify the claimed in-service stressor, to include 
identification of the unit, and the location and date of the 
truck accident.  However, no response was received.  

Having reviewed the evidence of record and the applicable 
law, the Board finds that the preponderance of the evidence 
is against the claim for service connection for PTSD.

While the Veteran has been diagnosed with PTSD, as evidenced 
by the March 1992 letter from Dr. R.C.B., he has not provided 
a stressful in-service event which could be substantiated and 
which could then be associated with his PTSD diagnosis.  In 
June 2007, the RO was informed that there was insufficient 
information with which to confirm the Veteran's involvement 
in a truck accident during his service in Korea.  In March 
2008, the RO asked the Veteran to provide more specific 
information as to his unit of assigned and the location and 
date of the truck accident; however, the Veteran failed to 
respond to this request.  Essentially, the Veteran has not 
been able to provide specific information as to his unit of 
assignment, and the dates, and location of the occurrence of 
the in-service stressor.  His service personnel records do 
not suggest that the Veteran was engaged in combat with the 
enemy, and there is no evidence of record to verify that a 
stressful event was experienced.

The Board is cognizant of its responsibilities in cases in 
which records in the custody of the government are allegedly 
missing.  See O'Hare, 1 Vet. App. at 367.  The Board's 
analysis was undertaken with this heightened duty in mind.  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran, who did not serve in combat and whose account is 
not accorded a presumption of credibility throughout the 
adjudication of the claim, has not provided stressors that 
have been verified or are otherwise verifiable.


The law recognizes the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character). 

The Board notes that the record is negative as to the 
etiology of the Veteran's PTSD diagnosis.  To the extent that 
the Veteran's PTSD diagnosis is based upon the claimed in-
service stressor,  the Veteran has not provided a rendition 
of in-service events which could be substantiated by the 
record, and the diagnosis is therefore without factual 
foundation.  

The Veteran asserts that he has PTSD as the result of the in-
service stressful experience.  However, his self-report as to 
his having PTSD that was manifested as a result of his period 
of active service is not competent medical evidence.  As a 
layperson, he is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).
 
There is no current PTSD diagnosis based upon verifiable 
stressors, and thus there can be no nexus between a current 
disability and service.  As the medical evidence diagnosing 
PTSD is not based on verified stressors, the diagnosis has no 
factual support.  Therefore, the preponderance of the 
evidence is against the Veteran's claim, and the appeal must 
be denied.

New and Material Evidence- Psychiatric Disorder

As indicated above, the Veteran's claim for service 
connection for a nervous condition was previously denied in a 
September 1954 rating decision.  The Veteran did not appeal 
this decision.  Thereafter, in October 1980, the Board found 
that there was no new factual basis to warrant reopening the 
claim of entitlement to service connection for a psychiatric 
disorder.  That decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The 
Veteran seeks to reopen his claim. 
 
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether new and material 
evidence has been received, VA must initially decide whether 
evidence associated with the claims file since the last prior 
final denial is, in fact, new.  As indicated by the 
regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis) of the claim, and is 
not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.  The provisions of 38 U.S.C.A. § 5108 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final 
denial of the claim was the October 1980 Board decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Regardless of the RO's actions, the Board must make an 
independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

In the September 1954 rating decision, the RO denied the 
Veteran's claim for service connection for a nervous 
disorder, as there was no nervous condition found during the 
Veteran's most recent VA psychiatric examination.  At the 
time of the September 1954 rating decision the evidence of 
record included the Veteran's available service treatment 
records, which showed the August 1953 references to a nervous 
condition, discussed above.  Also associated with the claims 
file was a February 1954 VA neuropsychiatric examination 
report, showing a diagnosis of "no neuropsychiatric 
disability found."  

Thereafter, the Veteran filed an application to reopen the 
previously denied claim in October 1979.  His application was 
denied by way of an October 1979 rating decision.  The RO 
determined that although the Veteran had submitted new 
evidence of a psychiatric diagnosis, there was still no new 
information showing a relationship between the Veteran's 
newly diagnosed condition and the nervous condition 
referenced in the August 1953 service treatment records.  It 
was noted that his January 1954 separation examination was 
negative for findings or a diagnosis of a psychiatric 
disorder.  The conclusion was that there was no evidence 
establishing the chronicity and continuity of a nervous 
condition following separation, as the Veteran was not 
diagnosed with a nervous condition until many years after 
separation.  At the time of the October 1979 rating decision, 
the evidence of record consisted of:  the Veteran's service 
personnel and medical treatment records; the February 1954 VA 
examination report; the Veteran's private medical records 
from J.B.R., M.D., dated from December 1977 to June 1979, 
showing no specific diagnosis of a psychiatric disorder; and 
a September 1979 VA neuropsychiatric examination report, 
showing a diagnosis of chronic depressive psychoneurosis.

In an October 1980 decision, the Board denied the Veteran's 
application to reopen the claim for a psychiatric disorder.  
Although the Board acknowledged that the Veteran's service 
treatment records included the August 1953 notation of a 
nervous condition, it reiterated that the January 1954 
separation examination report showed no complaints or 
manifestations of a nervous disorder.  The Board noted that 
although he had submitted private medical records showing a 
diagnosis of a psychiatric condition many years after 
separation, there continued to be no evidence as to the 
etiology of his psychiatric disorders.  In reaching its 
decision, the Board considered the evidence that was of 
record at the time of the October 1979 rating decision.  
Additionally, consideration was given to the Veteran's May 
1980 testimony at a personal hearing, during which he 
reported having been seen by a physician for a nervous 
disorder during service and receiving a S-3 profile.  

Subsequently, the RO obtained the Veteran's private medical 
records, which show his treatment for psychiatric conditions.  
Records from Dr. J.B.R., dated from December 1977 to April 
1982, show that the Veteran was diagnosed with depression in 
April 1982.  Letters from the Veteran's private physician 
R.C.B., M.D., dated from December 1990 to August 2005, show 
that the Veteran was treated for chronic depression and 
anxiety, as the result of a motor vehicle accident that 
occurred in October 1984.  In January 1996, Dr. R.C.B. 
diagnosed the Veteran with PTSD, and noted him to have 
objective findings of clinical depression, anxiousness, 
impaired concentration, and a reduced attention span.  In 
February 1997, his diagnoses were noted to include major 
depression, recurrent and severe without psychotic features, 
and PTSD.

The Veteran's VA outpatient treatment records, dated from 
August 1999 to October 2008, were obtained, which reflect 
that he received treatment for his current psychiatric 
diagnoses.  

Also associated with the claims file is the transcript of the 
Veteran and his grandson's testimony during a hearing held 
before the undersigned Veterans Law Judge in May 2005.  
During the hearing both the Veteran and his grandson 
reiterated his history of having anxiety and depression, as 
well as the previously described contentions made in support 
of his claims.  

After a careful review of the evidence of record, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder, other than PTSD.  

While the medical records submitted since the October 1980 
Board decision, constitute new evidence, it is not material 
as it does not establish that the Veteran's current 
psychiatric disorders are related to his period of active 
service.  Specifically, the December 1977 to April 1982 
medical records from Dr. J.B.R, the December 1990 to August 
2005 diagnostic letters from Dr. R.C.B., and VA medical 
records, merely confirm that he has been diagnosed with 
chronic depression and anxiety.  However, the medical 
evidence of record is still negative for a medical opinion 
relating the Veteran's current psychiatric diagnoses to his 
period of active service.  The March 1992 letter from Dr. 
R.C.B. indicates that the Veteran's depression and anxiety 
are attributable to an October 1984 motor vehicle accident.  
In essence, the newly submitted evidence do not give any new 
information that would substantiate his claim for service 
connection or otherwise demonstrate that the Veteran's 
current psychiatric disorders are attributable to his 
military service.  

Consideration has been given to the Veteran and his 
grandson's statements and the Board presumes this testimony 
to be credible for the purposes of determining whether new 
and material evidence has been submitted.  However, when 
viewed in conjunction with the evidence of record at the time 
of the prior final decision, it is repetitive of previous 
statements made which were previously considered by VA, and 
is therefore not new.  While the Board is sympathetic to the 
Veteran's own statements regarding his condition and his 
military service, and believes that he is competent to report 
his current symptomatology, he does not have the requisite 
special medical knowledge necessary to render an opinion as 
to medical causation.  See Espiritu, 2 Vet. App. at 495; 38 
C.F.R. § 3.159.      

Accordingly, the evidence received subsequent to the October 
1980 Board decision is not new and material because such 
evidence does not relate to an unestablished fact and does 
not otherwise raise a reasonable possibility of 
substantiating the Veteran's claim.  As such, the appeal is 
denied because new and material evidence has not been 
received to reopen the Veteran's claim of entitlement to 
service connection for a psychiatric disorder, other than 
PTSD.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.

New and material evidence having not been submitted, the 
claim for service connection for a psychiatric disorder, 
other than PTSD, has not been reopened, and the appeal is 
therefore, denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


